Citation Nr: 1127480	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to December 1971.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2009. This matter was originally on appeal from rating decisions dated in September 2005 and November 2006 of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected peripheral neuropathy is currently evaluated as 20 percent disabling for each lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010), for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2010).

At the August 2005 VA examination, however, the Veteran reported that he had had pain, numbness, and tingling in his feet for many years and described symptoms as loss of sensation, tingling, and aching pain in his toes and feet.  Physical examination demonstrated normal pulse, no motor loss, normal muscle strength, and normal reflexes at the knee and ankle.  Sensory examination demonstrated decreased vibration and light touch to feet and toes.  The examiner noted that the nerves affected were medial and lateral plantar.

At the May 2007 VA examination, the Veteran reported numbness in the toes and noted that his legs ache.  Physical examination demonstrated deep tendon reflexes 2+ at the knees, absent at the right ankle, and trace at the left ankle.  The Veteran was able to wiggle his toes normally, and the extensor digitorum bevis muscle bulk in both feet was normal.  Pinprick appeared to be diminished in the lower extremities even from the abdomen distally and vibratory sensation was diminished in the right big toe and absent in the left big toe but present at the left ankle.

At the December 2008 VA examination, the Veteran reported burning and aching of his feet.  Neurological examination demonstrated distal motor function for the bilateral lower extremities was intact.  There was diminished sensation to vibration, pinprick, and light touch of the toes bilaterally.  There was diminished sensation to monofilament of the feet with little to no sensation to monofilament of the plantar aspects of the feet bilaterally.  Deep tendon reflexes 1+ bilaterally.  The examiner noted that nerve conduction velocity studies of the lower extremities demonstrated mild sensory diabetic polyneuropathy of the lower extremities.  The examiner also noted that the Veteran was able to ambulate without assistive device, that there was evidence of a mildly decreased sensation to vibration, pinprick, and light touch as well as monofilament but that motor function remained intact. 

In a June 2009 decision, the Board denied, inter alia, the Veteran's claim for initial evaluations in excess of 20 percent for diabetic peripheral neuropathy of the Veteran's lower extremities.  The Veteran appealed the June 2009 Board decision to the Court.  In October 2010, the Court issued a Memorandum Decision which vacated that portion of the June 2009 Board decision which denied increased disability evaluations for the Veteran's right and left lower extremity diabetic neuropathy, and remanded the case to the Board for further proceedings consistent with the decision of the Court.

The Court found that the Board did not adequately address the findings of record when it conclusively stated that the Veteran's peripheral neuropathy of the lower extremities was not characterized by constant pain, foot drop, weakness, significant sensory loss, bowel or bladder impairment, muscle atrophy, los of strength, or significant loss of reflexes.  Specifically, the Court found that the Board did not adequately address the findings of the May 2007 VA examination which revealed that, in addition to diminished sensation, the Veteran's deep tendon reflexes were absent at the right ankle and trace at the left ankle and the findings of the December 2008 VA examination which revealed that deep tendon reflexes were 1+ bilaterally.  The Court also found that the Board did not adequately address the Veteran's complaints of aching feet during the December 2008 VA examination or his testimony in May 2008 that his feet ache "all the time."  

As such, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to assess the current severity of the Veteran's right and left lower extremity diabetic neuropathy in order for the Board to be able to adequately address the findings of record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right and left lower extremity diabetic neuropathy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded a VA examination by a neurologist to ascertain the severity of his right and left lower extremity diabetic neuropathy.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, at times excruciating (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  The examiner should specifically discuss whether the Veteran's complaints (leg and foot pain (ache), left foot drag, constipation and diarrhea) are manifestations of the Veteran's lower extremity neuropathies.   

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


